UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6476



CARLOS BIENUENIDO CRUZ,

                                            Petitioner - Appellant,

          versus


DAN L. DOVE, Warden; FEDERAL CORRECTIONAL
INSTITUTION - EDGEFIELD; UNITED STATES OF
AMERICA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-01-2339-2-24-AJ)


Submitted:   December 11, 2002            Decided:   January 8, 2003


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Bienuenido Cruz, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlos   Bienuenido     Cruz,   a   federal   prisoner,   appeals   the

district   court’s   order    accepting     the    recommendation   of   the

magistrate judge and denying relief on his petition under 28 U.S.C.

§ 2241 (2000).    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.    See Cruz v. Dove, No. CA-01-2339-2-24-AJ (D.S.C.

filed Feb. 28, 2002, entered Mar. 4, 2002).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    AFFIRMED




                                     2